Exhibit 10.28

 

LOGO [g280078g12d38.jpg]

August 24, 2015

AS AMENDED

Dear Cara:

We are pleased to present an offer of employment with ContraFect Corporation
(hereinafter the “Company”). The general terms of this offer are as follows:

You are being hired into the position of Chief Medical Officer, reporting to the
Company’s Chief Executive Officer. Your starting date is expected to be on or
about September 25, 2015; duties and responsibilities have been/will be
described to you, and may change from time to time at the discretion of
management.

Your base salary will be at the annualized rate of $390,000.00, less all
applicable taxes and withholdings, to be paid in accordance with the Company’s
regular payroll practices (currently semi-monthly pay periods). Such base salary
may be adjusted from time to time in accordance with normal business practices
and in the sole discretion of the Company. In this position, you will be an
exempt employee, meaning that you will not be entitled to overtime pay.

You will be eligible for an annual incentive bonus of 40% of your annual base
salary based upon mutually agreed-upon goals (70% corporate/30% individual).

You will be granted incentive stock options to purchase an aggregate number of
250,000 shares of ContraFect common stock, subject to the terms of ContraFect
Corporation’s 2014 Omnibus Incentive Plan in two tranches: 150,000 upon hire,
and, assuming that you remain an employee in good standing at that time, an
additional 100,000 options above and beyond the anticipated annual incentive
grants in January 2016. Your initial grant will vest ratably over a three-year
period (25% upon issuance and 25% at each yearly anniversary.) Your grants in
January 2016 will vest according to our regular vesting schedule, currently
6.25% per quarter. All stock option grants will be priced after you join the
Company, on the dates that the Compensation Committee approves the respective
grants.



--------------------------------------------------------------------------------

You will receive a signing bonus of $25,000, less all applicable taxes and
withholdings, within 45 days of your date of hire. This signing bonus must be
repaid in full should you resign without Good Reason, as defined below, or are
terminated for Cause during your first year of employment. For purposes of this
paragraph Cause is defined as: (i) the commission of an act of

embezzlement, fraud, theft, misappropriation of assets or property (tangible or
intangible) of the Company; (ii) gross negligence or misconduct in the
performance of your duties; or (iii) the conviction of a felony, or any crime
involving moral turpitude.

In the event that you are terminated by the Company without Cause, or in the
event that you resign with Good Reason, as defined below, you will be given
(i) a severance payment in the amount that is equal to twelve (12) months of
your then-current base salary, (ii) a payment equal to your accrued bonuses and
(iii) a payment equal to twelve (12) months of applicable health insurance
premiums (inclusive of dental and vision insurance) due under COBRA, provided
that you first sign a Severance and Release Agreement in a form prescribed by
the Company. These severance payments shall be paid over twelve (12) months as
any regular paycheck.

Good Reason shall mean the occurrence of any of the events or conditions as
described here: (i) a material diminution of your title or who you report to;
(ii) a material reduction in your then-effective base salary, or (iii) the
relocation of your principal place of employment to a location that is more than
fifty (50) miles “as the crow flies” from Yonkers, New York.

If there is a Change of Control Event and, within twelve (12) months of such
Change of Control Event, you resign for Good Reason or you are terminated
without Cause, you will receive the severance benefits as outlined above, and,
in addition, your then-outstanding stock options and other equity awards, if
any, will become immediately fully vested and exercisable. All such benefits are
conditioned upon the execution of a Severance and Release Agreement in a form
prescribed by the Company or its successors.

A “Change of Control Event” means any of the following: (i) any person or entity
(except for a current stockholder) becomes the beneficial owner of greater than
50% of the then-outstanding voting power of the Company; (ii) a merger or
consolidation with another entity where the voting securities of the Company
outstanding immediately before the transaction constitute less than a majority
of the voting power of the voting securities of the surviving entity outstanding
immediately after the transaction, or (iii) the sale or disposition of all or
substantially all of the Company’s assets.

As a full-time employee, you will be eligible for standard Company benefits,
including medical benefits, paid holidays, paid sick/personal days and paid
vacation. These are each described in the Employee Handbook.

This offer is expressly conditioned on the following:

 

  a. Satisfactory completion of a background check, all required forms,
including a form I-9 which establishes your authorization to work in the United
States and a W-4 form;

 

  b. Your execution and delivery to us of the enclosed Confidential Information
and Inventions Assignment Agreement simultaneously with your execution and
return to us of this Offer Letter on or before Wednesday, August 26, 2015;



--------------------------------------------------------------------------------

  c. Please note that ContraFect is an at-will employer. This means you can
resign your employment at any time, with or without cause or reason, and
reciprocally, the Company can terminate your employment, with or without cause,
reason, and/or advance notice.

Your acceptance of this offer shall also mean that you agree to, at all times,
abide by the Company’s policies and procedures.

Please confirm your acceptance of this offer by signing below. You further
acknowledge by signing below that with this Offer Letter you received the
Confidential Information and Inventions Assignment Agreement referred to above.

We are delighted to invite you to join ContraFect. It is an exciting time in our
Company’s history as the U.S. Food and Drug Administration (FDA) has granted
Fast Track designation to CF-301, the first lysin in a new class of medicines,
currently in a Phase 1 Clinical Trial, for the treatment of Staph aureus
bloodstream infections, including MRSA. We are using ContraFect’s technical
expertise to develop biotherapeutic products for infectious diseases that have
high rates of unmet medical needs, particularly products used in hospital-based
markets. We are confident that you will play an important role in the growth and
success of the Company.

Sincerely,

 

LOGO [g280078g45a10.jpg]

Julia P. Gregory

Chief Executive Officer

ACKNOWLEGED, ACCEPTED and AGREED:

 

LOGO [g280078g43u81.jpg]